Citation Nr: 0500625	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  99-04 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, which in pertinent part denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
subsequently perfected this appeal.

A RO hearing was held in September 1999.  A hearing before 
the undersigned sitting at the RO was held in July 2002.  
Transcripts of these hearings are associated with the claims 
folder.  

In May 2003, the Board remanded this case for additional 
development.  The case has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, the RO requested medical records from W. Ball, 
C.S.W.  The request was subsequently returned to sender as 
"not deliverable as addressed unable to forward."  In 
August 2004, the veteran submitted a statement wherein he 
indicated that he had no idea why this request for 
information was returned as undeliverable and he provided a 
mailing address, which was different than the address 
supplied on the veteran's original authorization for release.  
The veteran has indicated that these records may provide 
information regarding his PTSD and the validity of his 
claimed stressor.  Accordingly, the Board finds that 
additional attempts must be made to obtain these records.  
See 38 C.F.R. § 3.159(c)(1) (2004).

In his response to the August 2004 supplemental statement of 
the case (SSOC), the veteran noted that he did not see 
records from his present psychiatrist at the Spokane VA 
hospital.  On review, the most recent VA outpatient records 
appear to be dated in December 2003.  Therefore, additional 
VA records should be obtained.  

Pursuant to the Board's May 2003 remand, the veteran 
underwent a VA examination in July 2004.  While the veteran's 
representative argues that the examiner has met the 
conditions of the remand, the Board finds that the 
examination report must be returned for additional 
information and/or clarification. 

The examiner stated that symptoms reported by the veteran 
were clinically important and do indicate that he suffers 
primary symptoms of PTSD which by consistent report is 
secondary to an assault which occurred on active duty.  
Notwithstanding this opinion, there is no official record 
verifying the occurrence of the veteran's claimed stressor.  
The examiner was requested to address whether any behavioral 
changes that occurred at or close in time to the alleged 
stressor incident could possibly indicate the occurrence of 
one or more of the alleged in-service stressors.  On review 
of the examination report, it does not appear that this was 
accomplished.  In order to make a fully informed decision and 
to comply with the dictates of the Board's previous remand, 
this case must again be remanded.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following:  

1.  Upon receipt of the appropriate 
authorization, the RO should request 
records pertaining to the veteran's 
treatment for PTSD from W. Ball, C.S.W.  
If a response is not received, the RO 
should make a follow-up request for the 
records.  All records obtained or any 
response received should be associated 
with the claims folder.  

2.  The RO should request the veteran's 
medical records pertaining to treatment 
for PTSD from the VA medical center 
(VAMC) in Spokane for the period from 
December 2003 to the present.  

3.  The RO should return the veteran's 
complete claims folder to the VA examiner 
who conducted the July 2004 PTSD 
examination for additional information 
and/or clarification.
 
Service medical and personnel records do 
not document the alleged in-service 
incident.  The examiner is specifically 
requested to provide a detailed medical 
analysis and interpretation of any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
that could possibly indicate its 
occurrence.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

All findings and the reasons and bases 
therefore, should be set forth in detail.  

If the July 2004 VA examiner is 
unavailable or is unable to provide the 
requested opinion, the veteran should be 
afforded an additional VA PTSD 
examination that is responsive to the 
information requested above.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




